Citation Nr: 1217758	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for migraine headaches, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizophrenia.

5.  Entitlement to service connection for pancreatitis.

6.  Entitlement to service connection for bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 administrative decision and February and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge at a January 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in October 2009 and May 2010 when it was remanded for further development.  

The Board notes that the Veteran's February 2006 VA Form 9, in addition to the issues listed above, includes the appealed issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for recurrent tinnitus.  As an April 2011 rating decision granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for recurrent tinnitus, such issues are no longer in appellate status.

The Board notes that the Veteran has perfected appeals regarding the issues of entitlement to service connection for major depressive disorder and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  As the scope of the claim of entitlement to service connection for an acquired psychiatric disorder includes major depressive disorder, the claim has been recharacterized above as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizophrenia, and entitlement to service connection for bilateral knee replacements are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disorder was not manifested during or for many years after active service.  The Veteran's cervical spine disorder has not been objectively shown to have been incurred in or aggravated by the Veteran's active service.

2.  A lumbar spine disorder was not manifested during or for many years after active service.  The Veteran's lumbar spine disorder has not been objectively shown to have been incurred in or aggravated by the Veteran's active service.

3.  The Veteran is not currently diagnosed with a migraine headache disability.

4.  The Veteran is not currently diagnosed with pancreatitis.





CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A migraine headache disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

4.  Pancreatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decisions on the claims by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decisions by way of a letter sent to the appellant in May 2010 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter notified the Veteran that if service connection was awarded a disability rating and an effective date for the award of benefits would be assigned.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in December 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records regarding an application for Social Security Administration benefits have been obtained and associated with the claims file.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant was afforded a VA medical examination in regard to his claims for service connection for a cervical spine disorder, lumbar spine disorder, and pancreatitis in May 2004.  In regard to the claim of entitlement to service connection for migraine headaches, as the service treatment records do not reveal any complaint, diagnosis, or treatment for any migraine headaches and as the record does not reveal that the Veteran has been diagnosed with a migraine headache disorder, the Board finds it unnecessary to afford the Veteran an examination on this issue.

In May 2010 the Board remanded the claims for the Veteran to be provided adequate VCAA notice regarding the claim for entitlement to service connection for a lumbar spine disorder.  Subsequently, adequate notice was provided in a May 2010 letter and the Veteran was requested that the Veteran identify all treatment he had received.  Therefore, the Board finds that VA has complied with the Board's May 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a cervical spine disorder, a lumbar spine disorder, migraine headaches, and pancreatitis related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Cervical Spine Disorder

The Veteran seeks entitlement to service connection for a cervical spine disorder.  The Veteran contends that his current cervical spine disorder is due to a fall in service.

Service treatment records do not reveal an complaint, diagnosis, or treatment for any cervical spine disorder.

In December 2000 the Veteran's neck was noted to be supple with normal range of motion.

The Veteran reported in February 2001 that he had been in a motor vehicle accident two days prior.  He complained of neck pain when he moved his neck and indicated that his neck did not hurt when it was not moved.

In April 2001 the Veteran was noted to have chronic neck and shoulder pain.  A c-spine examination was noted to show prominent anterior hypertrophy without narrowing at C5/6 and moderate neural foraminal narrowing at C5/6 on the right and C6/7 on the left.  

The Veteran underwent a magnetic resonance imaging (MRI) scan of the cervical spine in June 2001.  The impression rendered was congenital canal narrowing.  There were superimposed degenerative changes cause cord compression at the levels of C4/5 through C6/7.

In October 2001 the Veteran was noted to have C7 radiculopathy and spondylosis and neurological signs.  The Veteran reported that he had the symptoms since a motor vehicle accident in February 2001.  The Veteran reported neck pain radiating to the shoulder with constant numbness and tingling in all digits.  He reported that he had no prior neck symptoms.  An MRI impression from June 2001 was noted to be congenital canal narrowing, superimposed degenerative changes cause cord compression at the levels of C4-5 through C6-7.

The Veteran underwent an MRI scan of the cervical spine in July 2002.  The scan revealed defuse degenerative disease seen to the greatest degree at C5-6 and C6-7.  Overall the central canal appeared to be significantly narrowed at these levels and the cord appeared to be smaller than expected.

In February 2003 the Veteran complained of bilateral upper extremity pain.  He had a pre-evaluation diagnosis of cervical stenosis.  The Veteran reported that he was involved in a truck accident two years earlier and that he had bilateral shoulder/arm pain ever since.  He had continuous and sharp/shooting pain down both of this arms to his fingers.  He complained of bilateral tingling in his fingers.  The post evaluation diagnosis was the same.

The Veteran underwent electromyography (EMG) in July 2003 that revealed an abnormal study and indicated bilateral moderate sensory median nerve neuropathy at the wrists (carpal tunnel syndrome).  There was no electrophysiologic evidence of radiculopathy.

In an October 2003 neurosurgery note the Veteran reported that he had a one year history of pain in the neck and bilateral arms after a motor vehicle accident which exacerbated his symptoms.  The pain went to all the fingers and all of his fingers were slightly numb.  There were no bladder or bowel symptoms.  It was indicated that the Veteran had cervical spondylosis and stenosis worst at C4-5, C5-6.

In a pain clinic note dated in October 2003 it was indicated that the Veteran had chronic neck and low back pain.  The Veteran's low back pain was noted to be controlled by medication and his neck discomfort persisted and was described as a numbness that radiates down both of the lateral aspects of his arms into his hands (all fingers).  The Veteran reported only arm/hand numbness at the time of the consultation.  Neurosurgery was noted to be considering surgery and requesting a selective nerve root block to identify involved levels.  After evaluation the Veteran was diagnosed with neck and low back pain.  The Veteran was noted to have a history and exam consistent with cervical nerve impingement even though EMG was inconsistent with the examination/history.  A selective nerve root block/epidural was not indicated at that time as the Veteran was experiencing pain and the procedure would only increase numbness.  The Veteran's low back pain was controlled by medication.

In May 2004 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported that his knees and back began hurting in 1985 and that he had no trauma to either.  The knees were noted to eventually fail conservative treatment and led to total arthroplasty in 2001.  The back pain began in 1985 and was noted to be predominantly low back pain with radiation to the lower extremities.  He had no numbness or tingling in the lower extremities and the weakness has been described and is primarily quadriceps by the Veteran's description.  The neck pain was reported to have begun around the same time with no specific traumatic event.  He had a gradually stiffening spine then and has more problems with extending his cervical spine.  He stated that the worst problems with his lumbar spine are when he leaned forward.  He used a walker or cane to help with balance and weakness in his lower legs and keep him from buckling.  He stated that he can only walk about a block and had to quit his job as an executive chef in 2001 when he had his knee operation.  He reported that he took Morphine on a constant basis.  The neck pain occasionally radiated down the right arm and the Veteran stated that he has numbness which seemed to be in his entire hand.  He had some mild weakness of his right upper extremity intermittently.  After physical examination the examiner noted that the Veteran likely had degenerative changes in both his lumbar as well as his cervical spine.  The Veteran also demonstrated some findings for stenosis and had some examination findings consistent with an occasional radiculopathy of the cervical spine, which was likely in the C7 distribution.  The onset of these symptoms was noted to be 1985 and there was no traumatic event.  The examiner further noted that the Veteran had an onset of knee pain without traumatic event that eventually required a total knee replacement which has done only moderately well.  

An X-ray, dated in May 2004, revealed no acute fracture or dislocation and degenerative changes at C5-6.

The Board finds that entitlement to service connection for a cervical spine disorder is not warranted.  The Board acknowledges that the Veteran contends that he has had a neck problem since a fall in service.  However, the service treatment records do not reveal any complaint, diagnosis, or treatment for any neck disorder.  In addition, there is no indication of any complaint, diagnosis, or treatment for any neck disorder until many years after separation from service and post service treatment records reveal that the Veteran has reported that his neck disorder had its onset in 2001 shortly after a motor vehicle accident.  At a VA medical examination in May 2004 the Veteran reported that he first had neck problems in 1985 after a motor vehicle accident.  After examination the examiner indicated that the onset of symptoms was in 1985 and there was no traumatic event.  Although the Veteran is competent to report that he has had neck problems since a fall in service, in light of the reports in the Veteran's post service treatment records that his neck problems had their onset after a motor vehicle accident in 1985 and/or 2001, the Board finds the findings of the VA examiner in May 2004 to be more probative.  As the preponderance of the evidence is against a finding that the Veteran's cervical spine disorder is related to his active service, entitlement to service connection for a cervical spine disorder is denied.




B.  Lumbar Spine Disorder

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  The Veteran contends that he injured his spine in a fall in service.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any lumbar spine disorder.

In December 2000 the Veteran was noted to have new low back pain that was resolving.
 
The Veteran underwent an X-ray of the lumbar spine in May 2004.  The X-ray revealed significant degenerative disc disease of the lumbosacral spine.  There was no acute fracture or dislocation.  An MRI scan of the lumbar spine was noted to have been ordered due to the X-ray findings.

As discussed above, the Veteran was afforded a VA medical examination in May 2004.  After physical examination the examiner noted that the Veteran likely had degenerative changes in both his lumbar spine.  The examiner rendered the opinion that the onset of these symptoms was noted to be 1985 and there was no traumatic event.  

In a September 2004 psychiatric treatment note it was noted that the Veteran reported that his back pain began a few years after separation from service and that it manifested alternating left to right stabbing pain that will radiate down the right or left leg, usually the left.  The Veteran had less relief with medication at the time of the treatment note.  It was noted that sitting down for long periods of time exacerbated his pain to the point of unbearability.  

In a statement dated in January 2005 the Veteran reported that his back condition was due to a gunshot wound.

An MRI scan dated in January 2005 revealed congenital canal stenosis with lumbar spondylosis with severe central canal stenosis at L1-L2 down to L3-L4 and moderate central canal stenosis at L4-L5 and L5-S1 with multiple neural foraminal narrowing, most severely at L4-5.

In October 2005 the Veteran reported that he had a lot of back pain.  The Veteran was noted to have a past medical history of a back injury in 1969 in the Navy and that the Veteran was progressively worse.  In October 2008 the Veteran reported that he had an acute exacerbation of back pain in 2006 while moving a heavy object.

The Veteran reported in November 2009 that he had back problems ever since he slipped and fell in the bilges of the USS Goldsborough.

In December 2010 the Veteran reported constant back pain since 1997.  In June 2011 the Veteran reported back pain and indicated that he had the pain for approximately thirty years.

In September 2011 the Veteran reported low back pain for forty years since service.  He indicated that he worked in the boiler and had a lot of heavy lifting in service.  He reported that he fell on his knees and then fell on his back in service because the ship moved.  The Veteran stated that that is when his back pain started.  The Veteran was diagnosed, in part, with low back pain, radicular component consistent with L4-5 right radiculopathy.

The Board finds that entitlement to service connection for a lumbar spine disorder is not warranted.  The Veteran has reported that he has had back problems since he fell in service and that he has had back problems ever since service.  However, the Board notes that service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder.  In addition, post service treatment records reveal that the Veteran has reported that his back problems began after a motor vehicle accident in 1985, many years after separation from service.  After examination in May 2004, the Veteran was noted to have a lumbar spine disorder; however, the examiner noted that the onset of the Veteran's back symptoms was in 1985 and there was no traumatic event.  The Board notes that the Veteran is competent to report that his back problems began in service and that he has had back problems since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in light of the Veteran's reports at the time of the May 2004 examination, the findings of the May 2004 examiner, and the lack treatment for a lumbar spine disorder for many years after separation from service, the Board finds the opinion the VA examiner to be more probative than the statements of the Veteran.  As the preponderance of the evidence is against a finding that the Veteran's lumbar spine disorder is related to the Veteran's active service, entitlement to service connection for a lumbar spine disorder is denied.

C.  Migraine Headaches

The Veteran seeks entitlement to service connection for migraine headaches.  Initially the Veteran contended that his migraine headaches were due to exposure to Agent Orange.  The Veteran reported that he was exposed to asbestos and agent orange while aboard ship.  He indicated that a cloud of agent orange came over the ship while they were in Vietnam and that he participated in the changing of asbestos on the boiler, in cleaning the tubes on the ship's boiler, and in cleaning out the bilges under the boilers.  Subsequently, in a statement date in January 2005 the Veteran reported that his headache condition was due to a bump on the head while aboard ship.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any headache disorder.  Review of the post service treatment records do not reveal any diagnosis of or treatment for any migraine headache disorder.

The Board finds that entitlement to service connection for migraine headaches is not warranted.  The Veteran's service personnel records do not reveal that the Veteran served in the Republic of Vietnam.  As such, the Veteran is not presumed to have been exposed to herbicides.  In addition, migraine headaches are not a disability for which presumptive service connection, based upon exposure to herbicides, is warranted.  Therefore, service connection for migraine headaches on a presumptive basis is not warranted.

Service treatment records and the records of the Veteran's treatment post service do not reveal any diagnosis or treatment for any migraine headache disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the Veteran does not have a diagnosis of migraine headaches during any period on appeal, entitlement to service connection for migraine headaches is denied.

D.  Pancreatitis

The Veteran seeks entitlement to service connection for pancreatitis.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any pancreatitis.

The Veteran was noted to complain of stomach pain and to be prescribed a medication for indigestion while an inpatient in September 2011.  However, post service treatment records do not reveal any diagnosis of pancreatitis.

In May 2004 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have nausea and vomiting with diarrhea.  It was noted that due to the Veterans' history of significant alcohol intake in the past and the fact that the Veteran continued to drink alcohol it was possible that the symptoms were related to the Veteran having chronic pancreatitis from long time alcohol use.  It was noted that the only way to confirm this would be to do a computed tomography (CT) scan of the abdomen with contrast with pancreatic protocol in which ten slices were taken through the pancreas.  

The Veteran was afforded a CT scan in August 2004.  The scan did not reveal any acute abdominal findings to explain the Veteran's symptoms.  The Veteran was found to have nonobstructive peritoneal adhesions.

The Board finds that entitlement to service connection for pancreatitis is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for any pancreatitis.  Post service treatment records do not reveal any diagnosis of pancreatitis.  After examination in May 2004 the examiner noted that the Veteran's alcohol use may have caused symptoms of chronic pancreatitis; however, a CT scan was necessary for confirmation.  A subsequent CT scan did not reveal a diagnosis of pancreatitis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the Veteran does not have a diagnosis of pancreatitis during any period on appeal, entitlement to service connection for pancreatitis is denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for migraine headaches, to include as secondary to herbicide exposure, is denied.

Service connection for pancreatitis is denied.


REMAND

The Veteran seeks service connection an acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizophrenia.

In March 2004 the Veteran was diagnosed with depression due to chronic pain.  In another March 2004 treatment note, the Veteran was indicated to have felt depressed for the prior 3 to 4 months which he attributed to progressively increased pain in the neck, arms, back and stomach.  He had been on morphine for the pain.  The Veteran reported one other period of depression when he was hospitalized after a gunshot wound in service.  The chronic pain was worse since a motor vehicle accident in 2001.  In June 2004 the Veteran was again diagnosed with depression.  In August 2004 the Veteran reported that his depression stopped and then came back.  In September 2004 the Veteran was diagnosed with schizoaffective disorder.  In another treatment note, dated in September 2004, the Veteran was noted to have a history of major depressive disorder, PTSD, and chronic pain.  The Veteran was diagnosed with psychosis (rule out schizoaffective, depressed type), depression, and rule out PTSD in treatment notes dated in May 2005, June 2005, and July 2005.  In addition, review of the claims file reveals records that the Veteran was treated in September 2011 as an inpatient for psychiatric disorders.

In October 2011 the Veteran was afforded a VA C&P psychiatric examination.  The examiner noted that the Veteran had inpatient treatment in April 2011, September 2011, and October 2011 for psychiatric disabilities.  The examiner noted that the Veteran was diagnosed with major depressive disorder, schizoaffective disorder, and psychosis in September 2011 and that in October 2011 the Veteran's diagnosis of schizoaffective disorder with depressed mood was confirmed by neuropsychiatric testing.  After examination the Veteran was diagnosed with schizoaffective disorder, depressed type.  The examiner did not render an opinion regarding the etiology of the Veteran's disability.

In November 2011 the examiner provided an addendum regarding the etiology of the Veteran's PTSD.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and that he did not have any symptoms associated with PTSD at that time.  In addition, the examiner noted that the Veteran's current psychiatric symptomology was related to the Veteran's diagnosis of schizoaffective disorder based on the manifestation of psychotic and depressive symptoms.

Although the VA examiner in October 2011 indicated that the Veteran received inpatient psychiatric treatment in October 2011, review of the claims file does not reveal VA inpatient psychiatric treatment records dated subsequent to September 2011.  The Board notes that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. §3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file VA treatment records dated subsequent to September 2011.

After examination in October 2011, the VA examiner did not provide any opinion regarding the etiology of the Veteran's psychiatric disorders.  Subsquently, the VA examiner submitted an addendum in November 2011 that indicated that the Veteran did not have PTSD but that the Veteran's symptoms were related to the Veteran's schizoaffective disorder.  However, the examiner did not provide any opinion regarding the etiology of the Veteran's schizoaffective disorder and/or depression.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, in light of the likely outstanding psychiatric treatment records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA psychiatric examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, the Board has no discretion and must remand the claim.

The Veteran seeks entitlement to service connection for bilateral knee replacements.  The Veteran contends that his knee disability began after he struck his knee in service.

Service treatment records reveal that the Veteran struck his knee in September 1969 and was noted to have a sore knee with a normal X-ray.

Post service treatment record reveal that the Veteran was diagnosed with moderately severe degenerative joint disease of the knees in December 2000.  In July 2001 the Veteran was noted to have been admitted for rehabilitation for his bilateral knee arthroplasties.  In a July 2001 disability examination in regard to the Veteran's application for SSA benefits it was noted that the Veteran was status post bilateral total knee replacement secondary to arthritis degenerative type.  An X-ray examination in March 2002 revealed stable bilateral total knee arthroplasty prosthesis.  There was interval resolution of suprapatellar soft tissue swelling.  A March 2003 X-ray examination of the knees revealed no change since one year prior.  The knees were stable status post bilateral knee total arthroplasty prosthesis.  In May 2004 the Veteran again underwent an X-ray of the knees.  The X-ray revealed bilateral total knee arthroplasties with no acute fracture or dislocation.

In November 2000 the Veteran reported that he had knee problems ever since he slipped and fell in the bilges of the USS Goldsborough.  In a statement dated in January 2005 the Veteran reported that his knee condition was due to a fall.

In March 2005 the Veteran underwent an X-ray of the knees.  The X-ray revealed stable bilateral bicomponent knee prostheses without periprosthetic lucency, acute fracture, or dislocation.  Stable dystrophic calcification and minimal osteoarthritic changes of the patella was noted.

As discussed above, in May 2004 the Veteran was afforded a VA C&P examination.  The Veteran reported that his knees began hurting in 1985 and that he had no trauma to either.  The knees were noted to eventually fail conservative treatment and led to total arthroplasty in 2001.  He used a walker or cane to help with balance and weakness in his lower legs and keep him from buckling.  He stated that he can only walk about a block and had to quit his job as an executive chef in 2001 when he had his knee operation.  He reported that he took Morphine on a constant basis.  After physical examination the examiner noted that the Veteran had an onset of knee pain without traumatic event that eventually required a total knee replacement which has done only moderately well.  

The Board notes that the examiner indicated that the Veteran had no knee trauma; however, service treatment records indicate that the Veteran struck his knee in September 1969.  As the Veteran's service treatment records reveal that the Veteran struck his knee in service and as the Veteran has contended that he has had knee pain since that time, there is evidence that the Veteran had onset of knee pain with a traumatic event.  Thus, the Board finds it necessary to afford the Veteran another VA medical examination for consideration of the Veteran's in service treatment for striking his knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on all relevant prior examination reports and the Veteran's reports regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's bilateral knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's knee disability since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability is related to or had its onset during service, and particularly, to his striking his knee while in service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


